DETAILED ACTION
Introduction
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 May 2021 was filed after the mailing date of the Non-Final Rejection on 19 March 2021, but included the fee pursuant to 37 CFR 1.17(p).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The Examiner acknowledges Applicant’s amendment of claims 1, 3-5, 7-9, 11, 13-15 and 17-20 in Applicant’s Response to Official Action dated 12 May 2021 (“Response”).  Claims 1-20 are currently pending in this application and are subject to examination herein.
Based upon Applicant's amendment of the Specification to recite “mosquitos 128” rather than “mosquitos 228”, the Examiner’s prior objection to the Specification on that ground is withdrawn.
Allowable Subject Matter & Examiner's Reasons For Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or otherwise teach the combination of limitations claimed in the aforementioned claims.  In particular regarding independent claim 1, the prior art of record fails to disclose or otherwise teach a computer-implemented method comprising: 
obtaining, by at least one vector sensor, vector data relating to disease vectors in a monitored area; 

estimating or determining, by a population characteristic component, based on at least one of the vector data and the environmental data, a vector population characteristic associated with the monitored area; 
obtaining, by a structural data obtaining component, structural data relating to the monitored area, wherein the structural data includes data an insulation score relating to at least one building in or near the monitored area; and 
estimating or determining, by a vector travel estimation component, a vector travel characteristic, wherein the vector travel characteristic is based on the structural data and at least one of the vector data, the environmental data and the vector population characteristic, and wherein the vector travel characteristic is indicative of predicted vector movement from outdoors to indoors relative to the at least one building in or near the monitored area, thereby allowing for or facilitating a vector control action based at least partially on the vector travel characteristic.
Specifically, the prior art does not disclose or otherwise teach the claimed combination and, in particular, does not teach a computer-implemented method comprising: obtaining, by a structural data obtaining component, structural data relating to the monitored area, wherein the structural data includes data an insulation score relating to at least one building in or near the monitored area; and estimating or determining, by a vector travel estimation component, a vector travel characteristic, wherein the vector travel characteristic is based on the structural data and at least one of vector data, environmental data and vector population characteristic, and wherein the vector travel characteristic is indicative of predicted vector movement from outdoors to indoors relative to the at least one building in 
Claims 2-10 depend, either directly or ultimately, from allowable, independent claim 1 and are, therefore, likewise allowed.
Regarding independent claims 11 and 20, the prior art of record fails to disclose or otherwise teach a device and system comprising: 
at least one vector sensor which is configured to obtain vector data relating to disease vectors in a monitored area; 
at least one environmental data obtaining component which is configured to obtain environmental data relating to the monitored area; 
a population characteristic component which is configured to estimate or determine, based on at least one of the vector data and the environmental data, a vector population characteristic associated with the monitored area; 
a structural data obtaining component which is configured to obtain structural data relating to the monitored area, wherein the structural data includes data an insulation score relating to at least one building in or near the monitored area; and 
a vector travel estimation component which is configured to estimate or determine a vector travel characteristic, wherein the vector travel characteristic is based on the structural data and at least one of the vector data, the environmental data and the vector population characteristic, and wherein the vector travel characteristic is indicative of predicted vector movement from outdoors to indoors relative to the at least one building in or near the monitored area, thereby allowing for or facilitating a vector control action based at least partially on the vector travel characteristic.
Specifically, the prior art does not disclose or otherwise teach the claimed combination and, in particular, does not teach a device and system comprising:  a structural data obtaining component which is configured to obtain structural data relating to the monitored area, wherein the structural data includes data an insulation score relating to at least one building in or near the monitored area; and a vector travel estimation component which is configured to estimate or determine a vector travel characteristic, wherein the vector travel characteristic is based on the structural data and at least one of vector data, environmental data and vector population characteristic, and wherein the vector travel characteristic is indicative of predicted vector movement from outdoors to indoors relative to the at least one building in or near the monitored area, thereby allowing for or facilitating a vector control action based at least partially on the vector travel characteristic
Claims 12-19 depend, either directly or ultimately, from allowable, independent claim 11 and are, therefore, likewise allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/CLAUDE J BROWN/Primary Examiner, Art Unit 3643